           Case 2:21-mc-00097-MCE-KJN Document 1 Filed 03/31/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,
12                 Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $879,643.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     ASSORTED MONEY ORDERS VALUED
16   AT $6,000.00 IN U.S. CURRENCY,
17                 Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Maria

20 Gonzalez Sanchez and Jose Luis Mendoza Castillo (“claimants”), by and through their respective

21 counsel, as follows:

22          1.     On or about January 3, 2021 and January 11, 2021, claimants filed claims in the

23 administrative forfeiture proceeding with the Federal Bureau of Investigation with respect to the

24 Approximately $879,643.00 in U.S. Currency and Assorted Money Orders valued at $6,000.00 in U.S.

25 Currency (hereafter collectively “defendant funds”), which were seized on or about October 1, 2020.

26          2.     The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

27 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

28 claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has
                                                      1
                                                                               Stipulation and Order to Extend Time
            Case 2:21-mc-00097-MCE-KJN Document 1 Filed 03/31/21 Page 2 of 2



 1 filed a claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 4 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline is April 2, 2021.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to July

 8 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          5.      Accordingly, the parties agree that the deadline by which the United States shall be

11 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

12 alleging that the defendant funds are subject to forfeiture shall be extended to July 1, 2021.

13 Dated: 3/31/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
14
                                                   By:    /s/ Kevin C. Khasigian
15                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
16

17 Dated: 3/30/2021                                       /s/ Kenneth Rosenfeld
                                                          KENNETH ROSENFELD
18                                                        Attorney for potential claimant
                                                          Maria Gonzalez Sanchez
19                                                        555 Capitol Mall, Suite 1245
                                                          Sacramento, CA 95814
20

21 Dated: 3/30/2021                                       /s/ Allen N. Sawyer
                                                          ALLEN N. SAWYER
22                                                        Attorney for potential claimant
                                                          Jose Luis Mendoza Castillo
23                                                        4578 Feather River Drive #D
                                                          Stockton, CA 95219
24
                                                          (Signatures authorized by phone)
25

26          IT IS SO ORDERED.

27 Dated: ____________

28                                                        United States District Judge
                                                          2
                                                                                Stipulation and Order to Extend Time
